       Case: 5:21-cr-00198-PAB Doc #: 17 Filed: 05/28/21 1 of 1. PageID #: 92




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                        Case No. 5:21-cr-00198

                               Plaintiff,         JUDGE PAMELA A. BARKER
                -vs-


 DARRELL HILL,                                    ORDER ADOPTING REPORT AND
                                                  RECOMMENDATION OF
                               Defendant          MAGISTRATE JUDGE




       The above Defendant, accompanied by counsel, proffered a plea of guilty before Magistrate

Judge David A. Ruiz, to the charge in the Information. The Court finds that the Defendant’s proffer

of guilt was made under oath knowingly, intelligently and voluntarily and that all requirements

imposed by the United States Constitution and Fed.R.Crim.P. 11 are satisfied. THEREFORE, the

Court adopts the Report and Recommendation of Magistrate Judge David A. Ruiz and accepts the

Defendant’s offer of guilt and finds the Defendant guilty as charged in the Information.

       The signed Plea Agreement shall be filed as of the date of this Order.

       IT IS SO ORDERED.

                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: May 28, 2021                                   U. S. DISTRICT JUDGE
